Citation Nr: 1641419	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for goiter.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1994 to November 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2012 rating decisions by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  A February 2010 rating decision found that new and material evidence had not been received to reopen the Veteran's claim of service connection for a right shoulder disability, and also confirmed and continued the 10 percent rating then in effect for his service-connected low back disability.  The November 2012 rating decision denied service connection for sleep apnea and goiter, and assigned a 20 percent rating for the low back disability, effective June 2010.  A November 2013 rating decision found clear and unmistakable error in a prior rating, and assigned the 20 percent rating effective from May 2010.  In November 2015, the Board reopened the claim of service connection for a right shoulder disability, and remanded it for additional development, and also remanded for development the matters of service connection for goiter and sleep apnea, and seeking an increased rating for a low back disability.  

The November 2015 Board decision also denied service connection for a respiratory disability, to include bronchitis; assigned a 30 percent rating for headaches; assigned a 10 percent rating for right lower extremity radiculopathy prior to May 3, 2010; denied a rating in excess of 10 percent for right lower extremity radiculopathy from May 3, 2010; assigned a 30 percent rating for gastroesophageal reflux disease (GERD); and remanded claims of service connection for a bowel disability and an increased rating for neurogenic bladder.  An April 2016 rating decision granted service connection for constipation (claimed as irritable bowel syndrome).  Accordingly, these issues are resolved.

A March 2016 statement of the case (SOC) addressed the rating assigned for neurogenic bladder.  The Veteran did not submit a substantive appeal in that matter; accordingly, it is not before the Board.

The issues of whether there was clear and unmistakable error in rating decisions that denied service connection for hemorrhoids, assigned a 0 percent rating for sinusitis, and did not assign a separate rating for irritable bowel syndrome, seeking to establish helpless child status were raised in a June 2016 statement, and issues of service connection for edema of the upper and lower extremities and hypertension were raised in a July 2016 statement.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for sleep apnea and regarding the rating for a low back disability are being REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  The Veteran is not show to have, or during the pendency of the instant claim to have had, a goiter disability.

2.  The Veteran is not shown to have, or during the pendency of the instant claim to have had, a right shoulder disability.


CONCLUSIONS OF LAW

1.  Service connection for goiter is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in July 2009, June 2010 and May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), service department medical records, and private and VA medical records have been secured.  She was afforded VA examinations to determine the existence and etiology of these claimed disabilities.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in July 1996 she reported that she felt as if food were stuck in her esophagus.  The impression was to rule out a thyroid disorder.  A September 1999 dental health questionnaire shows the Veteran denied thyroid disease.  In a September 1999 report of medical history she denied thyroid trouble and a painful shoulder.  On September 1999 service separation examination, her upper extremities, and musculoskeletal and endocrine systems were normal on clinical evaluation.  

On May 2000 VA examination, there were no complaints or findings concerning the right shoulder.  Examination found no nodules or enlargement of the thyroid.  

In October 2001, a medical officer stated that he saw the Veteran for right wrist and right shoulder pain around August 1998.  He recalled telling her she might be developing carpal tunnel syndrome in the right wrist.  

Service department records show that in November 2001, the Veteran stated she had a two year history of shoulder pain.  She noted that she had carpal tunnel syndrome diagnosed and was told that her shoulder problem might be something different.  She pointed to an area along the scapula and right trapezius muscle.  Examination found tenderness along the right scapula.  The assessment was subjective muscle strain in the trapezius versus true shoulder pathology.  When she was seen the next month, she complained of shooting pain from the wrist to the shoulder.  Examination found full range of right shoulder motion.  In April 2002, she stated that she had pain in the posterior aspect of the right shoulder that had been present for three to four years.  Examination found normal range of right shoulder motion.  There was tenderness along the medial border of the scapula.  The assessment was chronic muscle strain.  

Private medical records show that in February 1992, the Veteran complained of right shoulder pain that began in 1997 or 1998.  She stated that in 1999, she developed shooting pain that radiated both up and down from the shoulder, and was thought to have carpal tunnel syndrome.  It was noted that shoulder X-rays were normal.  Electrodiagnostic studies of the right upper extremity were normal.  In March 1992, she described a lot of crepitus and pain deep in the shoulder with movement; right upper extremity strength was intact.  In July 1992 it was noted that she continued to have chronic scapulothoracic bursitis.  A recent CT showed no evidence of any abnormal scapular morphology.  The examiner stated it appeared to be a purely soft tissue phenomenon.

Service department records show that the Veteran underwent a thyroid ultrasound in June 2011 since she had presented with thyroid fullness.  It was noted there was no tenderness.  Compared to a September 2008 thyroid ultrasound, most of the cysts in the right lobe had disappeared with one small cyst remaining.  The left lobe cysts seen at that time had disappeared.  A 1.2 cm. vascularized nodule had developed in the left lobe.  It was noted this was probably an adenoma.  

On October 2012 VA otolaryngology examination, the Veteran complained of recurrent and frequent hoarseness.  Examination found "maybe some mild thyromegaly."  

On June 2012 VA examination for thyroid conditions, goiter was diagnosed.  It was noted that the Veteran was clinically and biochemically euthyroid.  The examiner opined that goiter was less likely than not related to GERD.  He noted that the Veteran had a diagnosis of colloid cysts on an ultrasound in 2008, but the most recent ultrasound from 2012 indicated an adenoma.  No pathologic diagnosis was available.  The examiner also stated that it was less likely than not to be secondary to GERD.  

Statements from the Veteran's spouse, her mother, and sister are of record.  In November 2015, the Veteran's spouse stated that her right shoulder pain began in service.  He said she was a hospital corpsman and would get a medical provider to order medications for her without having to make an appointment.  

On March 2016 VA thyroid examination, it was noted that Veteran was found to have "thyroid cysts" on an ultrasound of the thyroid gland in 2008.  (The ultrasound was performed pursuant to the examiner's observation of what appeared to a "goiter.")  Repeat ultrasound of the thyroid in June 2011 showed that most of the former cysts had resolved with only one cyst remaining in the right lobe of the thyroid and an apparent adenomatous nodule in the left lobe of the thyroid according to the report.  The Veteran did not have a history of an actual thyroid dysfunction, and available records report that her laboratory studies regarding thyroid were "normal."  The diagnosis was thyroid cysts.  The examiner noted that the available treatment records were silent for treatment of a thyroid condition.  It was stated that the Veteran does not currently have any findings, signs or symptoms attributable to a hyperthyroid, hypothyroid, hyperparathyroid or hypoparathyroid condition.  The examiner stated that on current examination, the Veteran does not have evidence of a "goiter."  She had what appeared to be anatomically prominent sternocleidomastoid muscles bilaterally that might have given the impression/appearance of a "goiter" to a former provider; however, the current examination clearly demonstrates the presence of symmetrically prominent sternocleidomastoid muscles without any evidence of a palpable thyroid gland/goiter on the current examination.  The above findings appeared to be the Veteran's normal state and not related to a former incidental finding of reported benign appearing thyroid cysts on ultrasound.  It was noted that TSH in June 2012 was normal.  The examiner reiterated that the Veteran did not have evidence of a "goiter" or clinically palpable/enlarged thyroid gland.  Furthermore, she did not have any objective findings of a "thyroid condition" on examination or in reported clinical symptoms.  Thus, there was no current evidence for a service connected "thyroid condition" or "goiter" at this time based on the examination and review of the medical records/history provided by the Veteran.

The examiner opined that it was less likely than not that goiter was proximately due to or the result of service.  He stated that while medical literature regarding the use of Nexium for GERD does report the presence of "goiter" as a potential complication of treatment, the reported incidence of such is less than 1%.  Additionally, the Veteran's current examination did not reveal a "goiter" or clinically palpable thyroid gland.  It was also noted that there is no evidence of any clinically active or disabling "thyroid condition" at this time based on examination as well as review of currently available medical records and history provided by the Veteran.

On March 2016 VA examination of the right shoulder, it was noted that the examiner reviewed the records.  The examiner found that the Veteran did not have a current diagnosis [of a disability underlying her complaints of right shoulder pain]  The examiner stated that while November 2001 STRs raise a possibility of "muscle strain in the right trapezius region versus actual right shoulder pathology," the Veteran denied ever since being diagnosed or treated for an actual shoulder injury.  The current examination did not reveal any evidence of shoulder pain or limitation of range of motion.  Available medical records were silent for diagnosis or treatment of a disabling right shoulder condition.  Therefore, based on current examination and review of the currently available medical records, there was no evidence to support a diagnosis of "right shoulder condition or disability" related to the Veteran's service or to a service connected disability.  

The examiner opined that the claimed right shoulder condition was less likely than not incurred in or caused by service.  He explained that a review of the Veteran's civilian medical records, the current physical examination, and history provided on examination did not reveal any evidence of a chronic shoulder disability at this time.  While the Veteran reported a history of a transient/self-limited muscle strain in the past (more than 10 years ago per her report), the current civilian medical records are silent for the presence of required treatment for any chronic "shoulder condition."  Likewise, the current physical examination did not reveal any shoulder dysfunction.  The examiner noted that the Veteran has full range of shoulder motion with no evidence of discomfort or any other objective abnormality.  Therefore, there was no evidence to suggest the presence of a chronic "shoulder condition" incurred in, caused by, or aggravated by the Veteran's service or caused or aggravated by her service connected GERD and/or lumbosacral spine disability.

The Veteran has established service connection for, as pertinent here, GERD and low back pain with degenerative joint and degenerative disc disease.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

	Goiter 

The Veteran claims service connection for a goiter on that basis that such disability is related to her treatment with medication for her service-connected GERD.  The only reference in the Veteran's STRs to a thyroid problem was in July 1996. when it was noted that she felt that food became stuck in her esophagus.  The examiner indicated that a thyroid disorder should be ruled out.  On September 1999 examination prior to discharge from service the Veteran specifically denied having any thyroid problems.  In 2008 she was found to have thyroid nodules.  

The evidence supporting that the Veteran may have a goiter is that following service goiter was diagnosed on June 2012 VA examination; it was noted then that the Veteran was euthyroid.  The examiner opined that it was not related to GERD.  On March 2016 VA examination, however, it was noted the June 2012 diagnosis of goiter was based on what appeared to be a goiter on ultrasound, and that the diagnosis was not supported by findings or history of any thyroid dysfunction; it was specifically noted that ultrasounds of the thyroid in June 2-12 showed only cysts, and that TSH in 2012 was normal.  The examiner observed that there was no record of the Veteran receiving any treatment for a thyroid disability, and that current examination provided no evidence of a goiter; in other words, in the examiner's opinion the Veteran did not have, and had not previously had a true, goiter disability.  The Board finds the report of the March 2016 VA examination to be of greater probative value than the report of the June 2012 VA examination when goiter was diagnosed.  The March 2016 VA examiner's opinion reflects familiarity with the entire record, including specifically the findings on June 2012 examination .  In fact, the March 2016 examiner specifically cites to those findings, noting that studies for thyroid dysfunction (TSH) were normal.

Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A goiter is a disability that is not capable of diagnosis by lay observation; the diagnosis requires medical knowledge (and diagnostic studies).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the preponderance of the evidence is against a finding that the Veteran has (or during the pendency of the claim has had) a goiter.  Accordingly, she has not met the threshold requirement for substantiating a claim of service connection for such disability, and the appeal in this matter must be denied.  

	Right shoulder Disability

The Veteran's STRs are silent for complaints or findings relating to the right shoulder.  On examination prior to separation from service in September 1999 she denied having any shoulder problems.  Similarly, no shoulder complaints were noted on May 2000 VA examination.  She has sought to explain this by noting that she was a medical corpsman and, therefore, was able to obtain medication for her shoulder without an appointment (or record of treatment).  Notably, an October 2001 statement by a medical officer who purportedly treated her during service for right shoulder pain notes only that he advised her she had carpal tunnel syndrome; there is no mention of a right shoulder problem.  

The Board observes that private and service department records from 2001 and 2002 show that the Veteran reported a history of problems involving the right shoulder dating back to service.  She was found to have a muscle strain or scapulothoracic bursitis.  

Significantly, this appeal flows from a claim to reopen.  On March 2016 VA examination scheduled after reopening (to ascertain the presence and etiology of any such disability), the examiner concluded that the Veteran did not have a right shoulder disability.  He reviewed the record and noted the finding of muscle strain in November 2001.  Examination did not reveal and functional limitations or diagnostic study findings of pathology reflecting a current right shoulder disability.  The examiner noted the absence of any evidence of a right shoulder injury, that the Veteran had not been receiving any treatment for a right shoulder disability, and that there was no underlying pathology for the Veteran's reports of right shoulder pain.  [The Board noted that pain of itself, without underlying pathology, is not a disability.]  The examiner concluded that the Veteran does not have a right shoulder disability.  This is the only current medical opinion evidence regarding whether or not the Veteran has a current right shoulder disability.  The examiner's opinion reflects familiarity with the entire record, including the Veteran's contentions, and the examination was sufficiently detailed to establish or rule out the presence of a current right shoulder disability.  The examiner cites to the supporting clinical data (noting that there were no limitations or diagnostic findings of pathology reflecting an underlying shoulder disability.  The opinion is probative evidence in this matter, and in the absence of competent evidence to the contrary is persuasive.

While the Veteran is competent to report she has pain or discomfort in her shoulder, whether or not there is underlying pathology to account for the pain is a medical question that requires medical expertise (and perhaps confirmatory diagnostic studies).  As the Veteran is a layperson, her opinion that she has a right shoulder disability (versus merely subjectively observed pain) has not probative value.

Service connection (whether direct or secondary) is limited to those cases where disease or injury has resulted in a current disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer, 3 Vet. App. 223.  Since the Veteran is not shown to have a current right shoulder disability, service connection for such disability on either a direct or secondary basis is not warranted.  

The Board notes that evidence of a current diagnosis of goiter or a right shoulder disability may be a basis for reopening this claim.


ORDER

Service connection for a goiter is denied.

Service connection for a right shoulder disability is denied.
REMAND

The Veteran seeks service connection for sleep apnea essentially on the basis that such disability is secondary to GERD or to medications she takes for her service-connected disabilities.  She has submitted a copy of a Board decision that granted service connection for sleep apnea as due to use of opioids for treatment of a service-connected disability.  [Notably, Board decisions are based on the facts of the particular case and have no precedential value.  Therefore, the decision concerning another Veteran has no probative value in this case.  However, the Board has reviewed it to consider the reasoning provided.]  Significantly, the Veteran has also submitted an article discussing a link between sleep apnea and the use of opioids for treatment of chronic pain.

Also of record is a medical journal article concluding that treatment of GERD has a significant impact on the reduction of the apnea-hypopnea index, snoring, and daytime sleepiness.  It was noted that that they are often co-morbid conditions that share risk factors.  It was well documented that each of these diseases adversely affects both the symptoms and the severity of the co-morbid condition.  It was stated that GERD and laryngopharyngeal reflux disease may increase the symptoms and findings of obstructive sleep apnea in several ways.

On March 2016 VA examination for sleep apnea, the examiner stated that the weight of currently reviewed medical literature at this time by this examiner does not support a cause and effect relationship between GERD and/or lumbosacral spine disability and the development of obstructive sleep apnea. He also noted that there is no evidence in such reviewed medical literature to support a claim for permanent aggravation of sleep apnea by GERD and/or lumbosacral spine disability either.  This opinion did not address the articles the Veteran submitted suggesting a link between GERD and sleep apnea and that the use of opioids and sleep apneas.  

The Veteran also seeks an increased rating for her service-connected low back disability.  She was most recently examined by the VA for this condition in September 2014, when it was noted that she did not have lumbar spine intervertebral disc syndrome.  While the VA examination did reveal limitations of thoracolumbar motion that would warrant a higher rating, the Veteran has submitted notes from a private provider indicating that she had to be off work due to a back condition.  The Veteran's April 2016 substantive appeal indicates that she was off work on bedrest for at least four weeks.  In light of the suggestion of worsening and the length of the intervening period, a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment she has received for her low back since 2014, and of any evaluations or treatment she received for sleep apnea (records of which are not already included in her claims file), and to submit authorizations for VA to secure complete records from all private providers identified.  She should also be asked to submit (or identify for VA to secure on her behalf) any evidence supporting that bedrest for her low back disability was prescribed by a physician (and showing the duration(s) of any such period(s) of bedrest).  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  The AOJ obtain the Veteran's VA pharmacy records list the medications that have been prescribed for treatment of her service-connected disabilities.  

3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of her sleep apnea.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's sleep apnea was caused or aggravated (the opinion must address the concept of aggravation) by her service-connected GERD or low back disability, to include by medication prescribed for any service-connected disability.  The examiner must review and comment on the applicability of the reports of studies the Veteran has submitted.

The examiner should include rationale with all opinions.

4.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to assess the current severity of her low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies of the low back (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.) and tests for instability.  All findings should be described in detail.  The examiner should indicate whether the disability now includes disc disease (and if so ascertain whether or not the Veteran has been placed on bedrest for the disc disease, and the duration of all such periods).  The examiner should also indicate whether there are related neurological manifestations, and if so identify them and describe the nature and severity of manifestations in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disability.  

5.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


